Opinion filed May 30, 2013




                                     In The


        Eleventh Court of Appeals
                                    __________

                              No. 11-12-00289-CV
                                    _________

                  IN THE ESTATE OF ARTHUR RAYMOND
                          GARNER, DECEASED


                On Appeal from the County Court at Law No. 1
                              Johnson County, Texas
                         Trial Court Cause No. P200117251



                     MEMORANDUM OPINION
      Geraldine Hutson and James R. Hutson are the Appellants in this appeal.
They have filed an agreed motion to dismiss the appeal pursuant to TEX. R. APP. P.
42.1(a)(1). In the motion, Appellants state that “all matters in controversy between
the parties have been fully and finally settled and compromised.” Appellants ask
this court to dismiss the appeal. Therefore, in accordance with Appellants’ request,
we dismiss the appeal.
      The motion to dismiss is granted, and the appeal is dismissed.



                                                   PER CURIAM

May 30, 2013
Panel consists of: Wright, C.J.,
McCall, J., and Willson, J.




                                        2